UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4328



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ERIC NIXON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-04-131)


Submitted:    February 17, 2006            Decided:   March 16, 2006


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, L.L.C., Columbia, South
Carolina, for Appellant. Leesa Washington, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Eric   Nixon       appeals    his    conviction    and      sentence   for

participation in a money laundering conspiracy involving drug sale

proceeds, in violation of 18 U.S.C. § 1956(h) (2000).                          Nixon’s

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that, in his opinion, there are no

meritorious issues for appeal.                    Although concluding that such

allegations lacked merit, counsel asserts that the district court

erred in its determination of drug quantity attributable to Nixon,

and     its   failure       to    apply     a     reduction   for      acceptance      of

responsibility.       Although Nixon was notified of his right to file

a supplemental pro se brief, he did not do so.                              Finding no

reversible error, we affirm.

              In the Anders brief, counsel asserts that the district

court erred in holding Nixon accountable for a greater quantity of

drugs than that to which he admitted.                 As the court’s finding was

based    on   the    testimony       of    a    co-conspirator      and    documentary

evidence,      we    find    the    court       did   not   clearly     err   in     this

determination.        See United States v. Randall, 171 F.3d 195, 210

(4th Cir. 1999) (providing standard).

              Counsel also questions the court’s failure to apply a

reduction in offense level for acceptance of responsibility.                         The

district court declined to apply an acceptance of responsibility

reduction upon finding that Nixon committed an act of indecent


                                           - 2 -
exposure following his guilty plea.          We find no clear error in this

ruling.   See United States v. Kise, 369 F.3d 766, 771 (4th Cir.

2004) (providing standard); United States v. Kidd, 12 F.3d 30, 34

(4th   Cir.     1993)   (upholding     the     denial      of    acceptance     of

responsibility credit based on continued criminal conduct.)

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm Nixon’s conviction and sentence. This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court    for   leave    to   withdraw     from

representation.     Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                     - 3 -